Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-2, 5, 7-8, 12-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliscu, US2588623 in view of Klemm, US5341704 and further in view of Sanford, US5601387.
Regarding claims 1 and 8,  Eliscu discloses a tattoo machine with a motor driven reciprocating drive pin and grip interface (Fig 1); and a grip coupled  ; a grip adjuster having a grip interior and a grip exterior (element 16, fig 5), wherein the grip interior has grip threads (thread portion 16a , Fig 5); a grip guide having guide interior and a guide exterior (Element 13, Fig 4), the guide exterior having guide threads to engage the grip threads (threaded portions 13a and 16a engaging , Fig 5).
However, Eliscu does not disclose the grip interior has a plurality of grooves; the grip interior having a ratchet disc having a detent, the guide exterior having a ratchet disc receiving portion, the ratchet disc configured to slottedly mate with the disc receiving portion whereby the detent operatively interacts with the plurality of grooves of the grip adjuster.
Klemm teaches a depth adjustment assembly for a tool wherein a guide portion 76 comprises both an external threaded portion and a plurality of detents 112 which elastically engaged plurality of grooves 114 of a grip portion 94 . (Figs 1 and 4)
Therefore 1t would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grip portion disclosed by Eliscu to have incorporated one or more grooves which engage a detent element as taught by Klemm in order to provide an improvement on the depth adjustment configuration of Eliscu such that the guide portion and the grip portion  are resiliently retained in a desired angular position relative to one another by providing a ratcheting action setting a desired depth for operation. (interpreted from 5: 5-12)
Sanford teaches a depth adjustment system for a power tool having an arcuate spring member 48 which is retained within a circumferential groove 76 wherein each spring member 48 has at least a detent portion 98. (Figs 3 and 4)
Therefore 1t would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the guide portion disclosed by Eliscu in view of Klemm to have incorporated a disc receiving portion wherein a ratcheted disc having one or more detents is slottedly mated with the receiving portion as taught by Sanford in order to for instance positively located adjustment collar rotationally with respect to the nose portion. (5:48-51)
Regarding claim 2,  Eliscu in view of Klemm and further in view of Sanford discloses each and every limitation set forth in claim 1. Furthermore, Eliscu discloses a cartridge receiver dimensioned to be insertedly constrained within the guide interior and grip interior.  (cartridge receiver has been interpreted as elements 11-12, 32-33 , Fig 4 )
Regarding claim 5, Eliscu in view of Klemm and further in view of Sanford discloses each and every limitation set forth in claim 1. Furthermore, Eliscu discloses a backstem connectable to the grip guide.  (backstem has been interpreted as element 10, Fig 5)
Regarding claim 7, Eliscu in view of Klemm and further in view of Sanford discloses each and every limitation set forth in claim 1.  Furthermore, Sanford teaches the ratchet disc is removable. (Fig 4)
Regarding claim 8,  Eliscu discloses a tattoo machine with a motor driven reciprocating drive pin (pin associated with the reciprocating means , Fig 4) and grip interface (portion 13a, Fig 5); and a grip coupled to the tattoo machine grip interface (grip has been interpreted as elements 16 and 20, F ig 4), wherein the grip comprises: a grip adjuster having a grip interior and a grip exterior (element 16, fig 5), wherein the grip interior has grip threads (thread portion 16a , Fig 5); a grip guide having guide interior and a guide exterior (Element 13, Fig 4), the guide exterior having guide threads to engage the grip threads (threaded portions 13a and 16a engaging , Fig 5)
However, Eliscu does not disclose the grip interior has a plurality of grooves; the grip interior having a ratchet disc having a detent, the guide exterior having a ratchet disc receiving portion, the ratchet disc configured to slottedly mate with the disc receiving portion whereby the detent operatively interacts with the plurality of grooves of the grip adjuster.
Klemm teaches a depth adjustment assembly for a tool wherein a guide portion 76 comprises both an external threaded portion and a plurality of detents 112 which elastically engaged plurality of grooves 114 of a grip portion 94 . (Figs 1 and 4)
Therefore 1t would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grip portion disclosed by Eliscu to have incorporated one or more grooves which engage a detent element as taught by Klemm in order to provide an improvement on the depth adjustment configuration of Eliscu such that the guide portion and the grip portion  are resiliently retained in a desired angular position relative to one another by providing a ratcheting action setting a desired depth for operation. (interpreted from 5: 5-12)
Sanford teaches a depth adjustment system for a power tool having an arcuate spring member 48 which is retained within a circumferential groove 76 wherein each spring member 48 has at least a detent portion 98. (Figs 3 and 4)
Therefore 1t would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the guide portion disclosed by Eliscu in view of Klemm to have incorporated a disc receiving portion wherein a ratcheted disc having one or more detents is slottedly mated with the receiving portion as taught by Sanford in order to for instance positively located adjustment collar rotationally with respect to the nose portion. (5:48-51)
Regarding claim 12,  Eliscu in view of Klemm and further in view of Sanford discloses each and every limitation set forth in claim 8. Furthermore, Sanford teaches the ratchet disc is removable.  (Figs 4 and 9 wherein the ratchet disc would be capable of being removed)
Regarding claim 13, Eliscu in view of Klemm and further in view of Sanford discloses each and every limitation set forth in claim 8. Furthermore, Eliscu discloses a cartridge receiver dimensioned to be insertedly constrained within the guide interior and grip interior. (cartridge receiver has been interpreted as elements 11-12, 32-33 , Fig 4 )
Regarding claim 16, Eliscu  discloses a tattoo device grip, having a longitudinal axis, grip interior, and a grip exterior(grip has been interpreted as elements 16 and 20, Fig 4), a grip guide with a grip guide exterior and grip interior, wherein the grip guide exterior detachably couples to the tattoo device grip (Element 13, Fig 4) 
However, Eliscu does not disclose the grip interior having a plurality of grooves extending parallel to the longitudinal axis; and the grip guide has a rachet disc receiving portion; a ratchet disc that mates with the ratchet receiving portion and that has a detent, wherein the detent operatively interacts with a groove of plurality of grooves of the grip adjuster.
Klemm teaches a depth adjustment assembly for a tool wherein a guide portion 76 comprises both an external threaded portion and a plurality of detents 112 which elastically engaged plurality of grooves 114 of a grip portion 94 . (Figs 1 and 4)
Therefore 1t would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grip portion disclosed by Eliscu to have incorporated one or more grooves which engage a detent element as taught by Klemm in order to provide an improvement on the depth adjustment configuration of Eliscu such that the guide portion and the grip portion  are resiliently retained in a desired angular position relative to one another by providing a ratcheting action setting a desired depth for operation. (interpreted from 5: 5-12)
Sanford teaches a depth adjustment system for a power tool having an arcuate spring member 48 which is retained within a circumferential groove 76 wherein each spring member 48 has at least a detent portion 98. (Figs 3 and 4)
Therefore 1t would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the guide portion disclosed by Eliscu in view of Klemm to have incorporated a disc receiving portion wherein a ratcheted disc having one or more detents is slottedly mated with the receiving portion as taught by Sanford in order to for instance positively located adjustment collar rotationally with respect to the nose portion. (5:48-51)
Regarding claim 17, Eliscu in view of Klemm and further in view of Sanford discloses each and every limitation set forth in claim 16. Furthermore, Sanford teaches  the interaction between the detent and a groove of plurality of grooves creates a mechanical stop that counteracts inadvertent rotation of the tattoo device grip but allows intentional rotation upon application of sufficient torque to overcome a detent force. (operation of the detent and groove configuration taught by Sanford)
Regarding claim 18, Eliscu in view of Klemm and further in view of Sanford discloses each and every limitation set forth in claim 16.  Furthermore, Klemm teaches the ratchet disc forms a portion of an annulus and a plurality of detents, and wherein at least two detents of the plurality of detents are positioned greater than ninety degrees away from each other along a circumference of the annulus. (Fig 7)
Regarding claim 20,  Eliscu in view of Klemm and further in view of Sanford discloses each and every limitation set forth in claim 16. Furthermore, Sanford teaches the ratchet disc has a slot configured to secure the ratchet disc relatively to the grip guide and while being movable relative to the tattoo device grip.  (a slot defined by element 12 , fig 9)
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliscu, US2588623 in view of Klemm, US5341704 and further in view of Sanford, US5601387 and further in view of Chen , US7225708.
Regarding claims 9-10, Eliscu in view of Klemm and further in view of Sanford discloses each and every limitation set forth in claim 8.  Furthermore, Eliscu discloses a backstem connectable to the grip guide (portion 10 has been interpreted as the backstem , Fig 5)
However, Eliscu in view of Klemm and further in view of Sanford does not disclose the backstem further comprises a plurality of grooves along a central axis of the backstem. 
Chen teaches a hand tool having an extension 11 with plurality of grooves defined by ribs 19. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the backstem disclosed by Eliscu in view of Klemm and further in view of Sanford to have further incorporated a backstem comprising a plurality of grooves as taught by Chen in order to fixedly attach the backstem to the motor housing. 
Allowable Subject Matter
Claims 3-4, 6, 11, 14-15, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitations “ the grip interior further comprises a cartridge receiver groove that receives and retains a cartridge receiver lip” and “the ratchet disc has a first internal ratchet disc bearing surface and a second internal ratchet disc bearing surface, wherein the first internal ratchet disc bearing surface is perpendicular to the second internal ratchet disc bearing surface” fails to render the claimed invention obvious or anticipated. The closet prior art US5601387 discloses a depth adjustment system for a tool having a grip guide 46, grip adjuster 44, and a cartridge receiver 80 which is received inside the grip adjuster. Wherein the grip adjuster has an internal thread and a lip receiving portion 54 and detent engagement grooves 68. However, “1387 fails to disclose “ the grip interior further comprises a cartridge receiver groove that receives and retains a cartridge receiver lip” and “the ratchet disc has a first internal ratchet disc bearing surface and a second internal ratchet disc bearing surface, wherein the first internal ratchet disc bearing surface is perpendicular to the second internal ratchet disc bearing surface”. Further search and consideration has failed to result in possible prior art that would . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723